Citation Nr: 9929683	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  99-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) rating for left 
hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1975.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     

Service connection for tinnitus was denied by rating decision 
dated in May 1996 and the veteran was notified that same 
month.  He did not submit a notice of disagreement regarding 
that issue.  During his hearing before a member of the Board 
in July 1999 he appeared to raise the issue of service 
connection for tinnitus again.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of February 1998, as determined at a VA audiological 
examination, the veteran's left ear hearing disability was 
manifested by an average pure tone threshold of 92 decibels, 
and by speech recognition of 47 percent; the nonservice-
connected right ear hearing was within normal limits.

CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1997 the veteran submitted a claim for an 
increased rating for his hearing loss.  

A February 1998 VA examination report states that the 
veteran's puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
40
75
90
105
100
92

Speech audiometry revealed speech recognition ability of 47 
percent in the left ear.  Hearing in the nonservice-connected 

During his hearing before a member of the Board in July 1999 
the veteran testified that he had been a jet aircraft 
mechanic in service.  In late 1974 or early 1975 the service 
discovered his hearing loss.  He was told that his hearing 
could come back temporarily or for as much as 20 or 30 years 
and then go out again without warning.  He has had to give up 
mechanics because he cannot hear all the engine noises a 
mechanic must hear.  He gave up hunting because he cannot 
hear the sounds necessary for hunting.  He could not hear a 
telephone or alarm clocks ring or speak to anyone over the 
telephone to his left ear.  He had to face people to 
understand them.  He had driven a truck for a living off and 
on since 1970, but would lose his job if his firm knew the 
extent of his hearing loss.  During his latest audiological 
examination the examiner stated that he did not believe that 
the veteran's hearing loss was service-connected.  He opined 
that the veteran must have had a stroke or a severe ear 
infection.  The veteran stated that he had had neither a 
stroke nor a severe ear infection.  The veteran stated that 
he did not understand why his disability was discontinued and 
stated that examiners can do things with their computerized 
laboratories, but in real life, he cannot hear.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of his 
service-connected bilateral hearing loss and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant. 38 C.F.R. § 4.3 (1999).

Evaluations for service-connected disabilities are assigned 
upon meeting certain schedular criteria.  38 U.S.C.A. § 1155.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from service- 
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87.

Where hearing loss is service-connected in only one ear a 
level I designation will be applied to the non-service-
connected ear.  38 C.F.R. § 4.85(f).  Applying the veteran's 
level I hearing loss in the right ear combined with level IX 
hearing loss in the left ear results in a noncompensably (0 
percent) disabling evaluation.  38 C.F.R. §§ 4.85, 4.87, 
Table VII, Diagnostic Code 6100.  

The Board acknowledges the dissatisfaction of the veteran 
with the testing and evaluation of hearing loss for VA 
compensation purposes evidenced by his hearing testimony.  
The disability ratings for hearing loss are determined by 
mechanical application of the rating schedule to the numeric 
designations determined upon audiometry testing.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by 
VA regulations to rate service connected hearing loss in this 
manner.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected bilateral hearing loss.  38 C.F.R. § 
3.321(b).  The Board further notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
left hearing loss and there is nothing to show that these 
problems have created marked interference with employment.  
Accordingly, the Board finds that this case does not warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b).


ORDER

Entitlement to a compensable disability rating for left 
hearing loss is denied.  



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

